department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date legend b names c names - d name x country y country z country dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate d in order to make grants to scientists at domestic and foreign nonprofit academic medical and research institutions who are pursuing research projects in the areas of b in particular d’s overall purpose is to provide strategic investment in translation research that will accelerate progress in developing effective treatments for c disorders d’s short term goal is to support the most outstanding science and expand the pool of scientists whose research explores such conditions while the long term goal is to improve the lives of patients suffering from c disorders to be eligible an individual must be a scientific researcher who holds a faculty appointment or is an independent research scientist with laboratory space at a nonprofit academic medical or research institution in eligibility into other countries your grants are either a two-year grant or one-year grant in varying amounts that may be increased or decreased the precise amount of a one-year grant will be determined based on the proposed budget submitted by the applicant the number of grants awarded annually will be contingent upon a variety of factors including the amount of funds available and the number of eligible applications received it is possible you will expand x y or z you will publicize d to the general_public on your website and through mass email distribution to universities hospitals health research consortia laboratories and individuals and other recipients who are all permitted to redistribute the information in your first year you will outsource the publication and management of d to a public charity that advances public health and medical_research you will manage all aspects of d future years in to apply individuals will be required to submit a detailed application and entail the following contact information educational background other basic background information summary of the proposed research project non-technical summary of the proposed research project biographical sketch of the applicant and any co-investigators projected budget and detailed research proposal containing the applicant's specific aims research letter from a department or division chair discussing the applicant's qualifications letters from collaborators who will contribute to the project if any design methods anticipated impact projected timeline bibliography among more your selection committee is comprised of physicians professors and other medical and scientific research professionals qualified to evaluate applicants for d the members are selected by the chair of the committee in collaboration with your director of medical and scientific research you consider each person's area of research expertise and institutional affiliation in selecting committee members members of your selection committee will not be in a position to derive a private benefit directly or indirectly if certain potential grantees are selected over others your selection committee will review applications and make selections on an objective and nondiscriminatory basis recipients will be selected based on the following criteria e e relevance the potential of the research project to identify the underlying biologic causes of such disorders applicants the qualifications and prior experience of the applicant in conducting innovative research and letter catalog number 58222y e research project the presence of i a clear hypothesis based on sound precedents and supported by relevant literature ii research methodology data collection and data analyses that are feasible and appropriate to the proposal’s aims and iii objectives that are well thought out realistic and technically feasible in addition to the above criteria the following prerequisites will apply to all grants e e e all grants must be for purposes consistent with your tax-exempt purpose within the meaning of sec_501 of the internal_revenue_code_of_1986 as amended the code grants will not be made to i members of your selection committee or ii any other disqualified persons within the meaning of sec_4946 of the code and grants will not be made to i individuals whose names appear on the list of specially designated nationals’ issued by the u s department of the treasury's office of foreign assets control ii individuals whose affiliated institution appears on the u s department of state’s terrorist exclusion list or iii individuals or affiliated institutions that directly or indirectly support terrorism upon acceptance of an applicant you will send a grant agreement to the grant recipient containing the terms and conditions of the grant the recipient will be required to sign and return the grant agreement your grant agreement covers the following areas use of grants reporting requirements regulatory requirements scientific misconduct scientific meetings events and publications transfer or termination of a grant change in status post-grant reporting and affiliated institutional records grants will be earmarked for_the_use_of the specific scientific researcher who applied and received the grant but you will distribute the funds directly to the nonprofit institution where the grantee is employed an affiliated institution the affiliated institution will disburse the funds for the recipients use recipients will be required to submit the following at least annually e e a narrative report detailing the progress made toward achieving the purpose of the grant a financial report detailing the use of funds upon completion of the project recipients will be required to submit final narrative and financial reports that detail their accomplishments and accounts for the funds received your selection committee will review all reports and evaluate whether the purpose terms and conditions of each grant have been fulfilled funding of multi-year grants will be contingent upon the timely submission of reports as well as a satisfactory assessment by the committee of the recipient’s progress your committee will initiate an investigation if any of the reports including failure to submit reports indicates that all or any part of the grant was not used in furtherance of the grant purposes during investigation you will withhold further payments to the extent possible until the recipient submits any delinquent letter catalog number 58222y reports additionally you will comply with the procedures described in sec_53_4945-4 ii - iv you may also demand repayment of all unexpected portions and cancel unpaid installments of grants if any of the following events occur e e e the internal_revenue_service or a foreign tax authority makes a determination preliminary or otherwise that the grant does not constitute a qualifying_distribution the affiliated institution fails to perform any of its duties in the judgment of your review committee required by the terms of the grant or the affiliated institution ceases to be exempt from income taxes under the code or an equivalent foreign law or becomes a private_foundation basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or toachieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request letter catalog number 58222y e e e e e this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
